Title: From Abigail Smith Adams to John Quincy Adams, 10 May 1812
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy May 10th 1812

Mr Shaw sent me word yesterday, that a Gentleman of his acquaintance was going to Archangel, and would take a Letter to you, a voyage in the present precarious State of navigation is almost as visionary as that of Gonzales to the moon. I will not however omit writing to you, altho at a time, when a three months Embargo, and Mad Emperors and Kings, prevent all regular communications, this vessel is returned from a voyage, stoped by her owners & orderd I fear into the grasp of our Enemies, over whom neither the Laws of justice, or honour hold any sway.
If this however should reach you it will convey to you the assurance, that I have not been remiss in my attentions towards you, altho my Letters, from your account have been less fortunate in their passage to you, than yours have been to us.
I have written you one Letter every month since that which you acknowledge to have received dated in July.
Sep’br and october Letters were sent to washington to go by mr Barlow, one of which did not arrive there untill after he had saild, but the Secretary of State wrote me, that he had inclosed it to him, and sent it to the collector at N york, to go by the first vessel. they may have shard the fate of opened dispatches, but were not of consequence to any but you, and yours—If lost, they have spaired you, and mrs Adams much pain, which there contents must have given you, and which I presume you must have received, over this time, through various channels—altho not so particular. I have scarcely been able to take my pen for nearly 18 months, without having to transmit the melancholy tydings of some departed Friend or Relative. The Death of Williams Grandmother Smith upon the first of April, was sudden and unexpected to her Children. a pain in Side terminated in a mortification, and put a period to her Life after a few days Sickness. Mrs Adams and Nancy were with her, as well as her three sons, which afforded her consolation in her last hours.
Mrs Smith and Caroline are still with us—I expect soon to part with them, as their return to their home will now be expected, and I must Submit to the privation, which distance renders painfull to me. as the great difficulty under which she labourd, appears so wholy eradicated. I can more readily submit to the separation, and with gratitude to heaven, bless the hand which has healed.
I parted with your two dear Boys this day, in fine health, and Spirits, after a three weeks vacancy, they returnd to Atkinson, perfectly satisfied and willing, their uncle took them to Town, and Mr James Foster, has always insisted upon their considering his house as their Home, and kindly attended to them, whenever they go and return tomorrow he sens them by the Stage direct to Atkinson, George has improved in all respects. he has conquered much of that overbearing disposition, which too easily beset him, and is mild, and ready to listen to advice, and to profit by it. he is grown tall, and is handsome enough for a Boy John is yet small of his Age, altho not first to begin in a dispute, he is quick, and rush in reprisal, takes fire like gun powder but the flash is soon over. he is fond and affectionate, and years, and judgement will I trust correct him. added to the habitual care and watchfullness which they both experience, from their excellent Aunt and cousin, whom they love with fillial affection. Mr Peabody too has an excellent spirit of Government. John grows fond of his Studies, and daily improves in them—George is at an Age, when he would greatly profit by your reading and instruction, and when it is of the utmost importance that he should have it. the Education of three Boys, is not so easy a task as you once imagind it my Son, each requiring a different mode of treatment.
Heaven grant me the Boon of seeing you safe in your native Land again. your Country needs you at home we are fast approaching a crisis—and ever you receive this it may be determind. the event is only know to that Being, who governs the destiny of Nations. I think we may say, we are more sined against, than Sinning if our Rulers have promised to their hart, they have made their promise good—from the conduct of Napoleon, they would have been justified in a repeal of the non importation, towards England, but her injustice towards america has exhausted all peace measures—and the Sword is now about to be drawn
The bond of union between the States would have been closely drawn at this eventfull hour. if even a small Naval force had been agreed to, an object so necessary and desirable as to have Received support from any, who formerly opposed it—but the unfortunate negative to that Bill crush’d the mercantile interest, and embitterd them against their rulers—considering themselves thrown out of the protection of the Government.
add to this the List of new taxes, the continuence of the Non importation, and lastly the Embargo, has sowed divisions. the consequence of which is the loss of mr Gerrys Election, and the return of many of the States to what they call federalism, but what I call an open and devided opposition to the measures of the administration. Road Island is federal—N york will be so by her Elections—a Loan for Eleven millions of dollars has been opend but a combination amongst the monied interest in the Union will in a great measure defeat it—it was expected that this State would furnish three million perhaps four, but not even one has been subscribed. the to the honour of Lieut Governor Gray, he subscribed, one hundred thousand dollars to it.
The time for Subscription was too short only two days were the Books kept open. long enough however to show the Secretary of the treasury, that all wisdom has not been centerd, in that administration which repeatd former taxes—the aid of which it now wanted.
Congress will sit untill July—the vice president Clinton died at Washington in the Month of April after a Sickness of a Month. Mr Gerry is talked of for his Successor. there is danger of a change in the whole Administration—I have written rather freely. let those whom it may concern, if stoped in its proper course take warning the last Letter from you, came through the office of state, and was received this week. it was to your Brother and dated 27 of Jan’ry. George has received four numbers of his Bible Letters, as he calls them
Some Letter which I sent to go by a vessel of mr Grays were detaind by the wind, and after by the embargo
I learn that they have since been sent by a vessel to Archangle. I hope they will reach you.
Your Father continues to enjoy his health and spirits, Sighs for your return, your mother is feeble—your Brother is in better health than the last year—Friends at Washington all well
My Love to my daughter—her right hand hath forgotten—to write—Remember me to miss Johnson and to my Grandsons—
a kiss to my little Russian Girl / From your affectionate / Mother—
A Adams